Citation Nr: 1723851	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-03 008	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his friend, J.L.W.


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam Era from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  As a result of a transfer from the Louisville, Kentucky RO, jurisdiction of the Veteran's claim is with the Columbia, South Carolina RO.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013 and the transcript is of record.

In an October 2014 decision, the Board denied entitlement to service connection for bilateral hearing loss which was subsequently appealed by the Veteran to the United States Court of Appeals for Veterans Claims (the Court).  In September 2015, a Joint Motion for Partial Remand (JMPR) was filed which the Court granted.  In doing so, the Court vacated the Board's October 2014 decision in part, as it pertained to entitlement to service connection for bilateral hearing loss and tinnitus.  In January 2016, the Board rendered a subsequent decision granting the Veteran's claim for service connection for left ear hearing loss and tinnitus, and remanding the service connection claim for right ear hearing loss for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's January 2016 remand directives, the Veteran was afforded a new examination in May 2016 to determine the etiology of his right ear hearing loss.  The remand directed the examiner to address the Veteran's lay statements concerning in-service and post-service audiological symptoms and noise exposure when rendering her opinion.  Since the Veteran's statements were not considered in the examiner's opinion, the Board finds the examination inadequate for adjudicating the Veteran's claim.

The Veteran reported decreased hearing approximately 40-45 years ago and that it has worsened over time.  The Board recognizes that the veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159; See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Veteran's DD Form 214 reflects the Veteran's military occupational specialty (MOS) was that of a heavy truck driver and an achieved marksman and expert with the M-14 rifle, M-16 rifle, and M-60 machine gun.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma and the Veteran's lay statements regarding his in-service noise exposure should have been considered in the rendering medical opinion.  Likewise, as the Veteran is competent to describe symptoms he experienced through his senses, the Veteran's audiological symptoms should have also been considered.  

As a result, another remand is necessary to obtain an adequate medical opinion in order to properly adjudicate the Veteran's claim and to ensure compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records dated from January 2016 to the present.  The efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Thereafter, obtain a medical opinion to determine the etiology of the Veteran's right ear hearing loss disability. The claims file and a copy of this remand must be reviewed by the examiner.  The examiner should opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's right ear hearing loss disability began in service, manifested to a compensable degree within a year of the Veteran's November 1968 separation from service, or is otherwise related to service, to include his in-service noise exposure. 

In rendering the above requested opinions, the examiner should address the lay statements concerning in-service and post-service audiological symptoms and noise exposure, the audiometric testing in June 1966 and September 1968, the January 2016 VA examination audiological findings, and the Veteran's lay statements regarding post-service noise exposure. 

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner must provide complete rationales for all conclusions reached.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


